Citation Nr: 1531649	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for peripheral vascular disease to include abdominal aortic aneurysm, tinnitus, and diabetes have been raised by the record in a November 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of ischemic heart disease.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of foot fungus.



CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for foot fungus is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  In this case, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records (STRs) and relevant post-service medical treatment records.  In light of the actions of the RO, and the specific request of the Veteran, the Board finds that all obtainable relevant records have been associated with the claims file.

Concerning the claim for service connection for ishemic heart disease, the Veteran was provided a VA examination in September 2012.  The examiner considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  The examiner was unable to provide a diagnosis of ischemic heart disease.  The reports of the examination suggest that all necessary observations were made.  Based on the foregoing, the Board finds the September 2012 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for ischemic heart disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim decided herein.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for foot fungus.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links these claimed disorders to the Veteran's military service.  Therefore, VA examinations are not warranted for this claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  Service Connection Claims

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for the disease based on herbicide exposure. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus, type 2, and/or ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309.

B.  Ischemic Heart Disease

Service records show that the Veteran served in Vietnam from August 1970 to June 1971; as such, exposure to herbicides is conceded.

The service treatment records are negative for signs, symptoms, or diagnoses of ischemic heart disease.  The December 1971 service separation examination report reflects that the Veteran's heart and vascular system were normal.

Post-service, treatment records show that the Veteran underwent a stress test in July 2011.  The interpreter found that the stress test was not suggestive of ischemia.

In September 2012, the Veteran underwent VA compensation and pension examination.  The Veteran denied experiencing any cardio changes since his last stress test.  The examiner noted that the treatment records were silent for any cardiac problems.  After performing an examination, the examiner concluded that the Veteran did not have ischemic heart disease.

The Board finds that service connection for ischemic heart disease is not warranted.  As reviewed above, the service treatment records do not establish the presence of any chronic heart disease while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of ischemic heart disease.  As such, the requirement that there be an in-service incurrence has not been met.  See Holton, supra.

Additionally, no chronic disease or illness was identified at any point during the period on appeal.  Although the Veteran has claimed to have ischemic heart disease, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the September 2012 VA examiner reviewed the Veteran's medical records and concluded that the Veteran did not have ischemic heart disease.  As such, the requirement that there be current disability has also not been met.  See Holton, supra.  As such, service connection is not available for ischemic heart disease on either a direct or presumptive basis as secondary to herbicide exposure, as there is no current diagnosis of ischemic heart disease.

For the aforementioned reasons, service connection for ischemic heart disease is denied.

C.  Foot Fungus

The service treatment records are negative for signs or symptoms of foot fungus.  The December 1971 service separation examination report reflects that the Veteran's skin and feet were normal.

In his July 2011 claim, the Veteran said that he suffered from foot fungus.  In his VA form 9 submitted in November 2013, he specified that he had problems with his skin and feet.

The post-service treatment records are negative for any signs, symptoms, or treatment for a foot fungus.

The Board finds that service connection for foot fungus is not warranted.  Again, the service treatment records do not establish the presence of foot fungus while the Veteran was on active duty.  Significantly, while the Veteran now contends that he has had problems with his skin and feet, he has never actually claimed that he suffered foot fungus while he was on active duty.  The Board additionally finds significance in the December 1971 examiner's findings that the Veteran's skin and feet were affirmatively normal at the time of his separation from active duty.  As such, the requirement that there be an in-service incurrence or relationship has not been met, and service connection for foot fungus cannot be granted.  See Holton, supra.


ORDER

Service connection for ischemic heart disease, to include as secondary to herbicide exposure, is denied.

Service connection for foot fungus is denied.


REMAND

With regard to the claim for hypertension, there is medical literature available that tends to establish that the same mechanism which links the development of diabetes from herbicide exposures, also links the development of hypertension.  Herbicide exposure can cause diabetes by inducing insulin resistance, and insulin resistance has also been linked to the development of hypertension.  As noted above, VA concedes that the Veteran in this case was exposed to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  As such, and although hypertension is not a recognized presumptive disorder of herbicide exposure, the possibility exists that the Veteran's hypertension is related to herbicide exposure on a direct basis. 

The Veteran was afforded a VA examination in September 2012.  However, the examiner only offered an opinion that the Veteran's hypertension was not incurred secondary to ishemic heart disease.  No opinion was offered regarding whether The Veteran's hypertension could be due to herbicide exposure.  The Board finds that such an opinion must be obtained prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his hypertension. The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from hypertension due to an injury or other event or incident of his period of active service. 

In so doing, the examiner should specifically opine on whether it is at least as likely as not that the Veteran suffers from hypertension due to in-service herbicide exposure.  The examiner is advised that VA has already conceded in-service herbicide exposure.

 All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


